Citation Nr: 1612409	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The scope of a mental health claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the psychiatric claim as reflected on the title page.


FINDINGS OF FACT

1.  A March 1988 Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD; that decision was not appealable to the United States Court of Appeals for Veterans Claims (Court).
 
2.  Evidence received subsequent to the Board's March 1988 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disability.

3.  The Veteran's current psychiatric disability, diagnosed as paranoid schizophrenia, is etiologically related to his active service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a psychiatric disability, diagnosed as paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided all required notice in a November 2012 letter, prior to the July 2013 rating decision on appeal.  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's entitlement to service connection for a psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The evidence of record at the time of the Board's March 1988 decision consisted of the Veteran's statements, representative arguments, service treatment records (STRs), VA outpatient records dated through September 1987, a September 1986 VA examination report, and a May 1987 advisory medical opinion by the Director of the Mental Health and Behavioral Sciences Service.  The Veteran's STRs show he was seen for psychiatric symptoms during service and diagnosed with passive aggressive personality with hysterical features.  His post-service outpatient treatment records, the VA examination report, and the advisory opinion consistently show that he was diagnosed with schizophrenia, paranoid type.  

The Board's March 1988 decision denied the Veteran's claim on the basis that his psychiatric symptoms during service were not causally related to his current psychiatric disability, however diagnosed.  That decision was not appealable to the Court.  

The evidence received since the March 1988 Board decision includes a February 2015 private psychiatric evaluation report.  The report's author, Dr. A.I., reviewed the Veteran's file and opined that he had exhibited symptoms of schizophrenia during service, and that the in-service finding of passive aggressive personality with hysterical features was a misdiagnosis. 

The Board finds that the February 2015 report constitutes new and material evidence in that it is not cumulative or redundant of the evidence previously of record and relates to whether the Veteran's current psychiatric disability is etiologically related to his active service.  Accordingly, reopening of the claim for service connection for a psychiatric disability is warranted. 

Entitlement to Service Connection

The Veteran initially claimed entitlement to service connection for a "nervous condition" in August 1982.  He subsequently described his condition as schizophrenia, and then PTSD, in May 1985 and September 1985 claims, respectively.  

The Board notes that the Veteran's post-service VA and private mental healthcare providers have consistently diagnosed him with schizophrenia, paranoid type.  No description by the Veteran of in-service stressors or medical evidence regarding PTSD is of record.  Therefore, in keeping with VA's policy of liberally interpreting psychiatric claims, the Board will address whether the Veteran's current paranoid schizophrenia is etiologically related to his active service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's STRs show treatment for a syncopal episode of undetermined etiology in March 1970.  The treating physician noted the Veteran's history of syncopal episodes, and also noted a bland affect and rather low IQ.  The note states that the Veteran was released fit for light duty, but was referred for further psychiatric evaluation after he became somewhat anxious and felt the walls around him were closing in.  In a subsequent May 1970 treatment note, the treating physician recorded the Veteran's report that in the past three months, he had become more uncomfortable in closed places, and that he did not take the elevator and was afraid of heights.  The treating physician also noted that the Veteran's affect was somewhat blunted, he was occasionally agitated, his conversation was somewhat tangential, he had average to below average intelligence, his thought process was very unclear about his actual feelings when in closed places, and he was rigid about his fears and could not discuss or approach why he had them.  The note also states that the Veteran showed difficulty responding to an authority structure and responded to it with hysterical features, specifically panic and dislike of closed places.  He was also noted to have disliked closed spaces since childhood, which was the reason he disliked school.  The May 1970 treating physician ultimately diagnosed the Veteran with passive aggressive personality with hysterical features, and stated that he had a primary inherent personality defect which was not secondary to any disease or injury and existed prior to entrance into the military.  The note recommended that the Veteran be separated from service, and the Veteran received an honorable discharge in May 1970.

The Veteran was first diagnosed with schizophrenia in August 1982.  Subsequently, in a February 1986 note, Dr. J.P., a Staff Psychiatrist at the VA Medical Center (VAMC) in Batavia, NY, stated that he had seen the Veteran as a patient regularly since September 1982, and that since that time the Veteran had persistently shown symptoms of schizophrenia, paranoid type.  Dr. J.P. stated that it was his opinion that the Veteran was misdiagnosed during service, and that the diagnosis should have been schizophrenia, paranoid type.

The Veteran was subsequently afforded an examination by two VA psychiatrists in June 1986.  The examiners, Dr. J.F. and Dr. T.O.A., confirmed the diagnosis of schizophrenia, paranoid type.  The examiners provided an opinion in which they stated that although the Veteran presented features resembling passive aggressive personality during service, considering that the onset of schizophrenia in most cases is in the teens or early twenties, and the Veteran was 21 when examined in service, and also taking into consideration that the early signs of schizophrenia are not always psychosis, but instead erratic behavior and anxiety, it is our opinion that the Veteran's past manifestations resembling anxiety neurosis and hysteria and passive aggressive personality were prodromal signs of schizophrenia.

The RO subsequently obtained an advisory opinion from the Director of the Mental Health and Behavioral Sciences Service, Dr. P.E.  After reviewing the record, Dr. P.E. stated that the relationship of the psychiatric disorder noted in service to the schizophrenia diagnosis noted 12 years later was quite nebulous and likely no direct relationship existed.  Dr. P.E. stated that in service, the Veteran described undue fear of heights, blood drawing, closed in places and crowds, along with a syncopal episode.  Dr. P.E. stated that there is not adequate history in the chart to diagnose panic disorder, but the history is supportive of a diagnosis of phobic disorder.  He stated that since 1982, there had been reports of suspiciousness, hearing voices, and seeing unusual shadows, as well as references to delusions and auditory hallucinations.  He stated that the Veteran did appear to meet the criteria for schizophrenia, paranoid type, but that there was no apparent causal relationship between his phobic and anxiety symptoms in service and the onset of schizophrenia more than a decade later.  Subsequently, in a July 1987 communication, the Director of the Compensation and Pension Service stated briefly "we concur" with the May 1987 advisory opinion.

In February 2015, the Veteran's representative submitted a psychiatric evaluation report by a private psychiatrist, Dr. A.I., which was completed after a review of the Veteran's file.  In addressing the Veteran's May 1970 in-service diagnosis of passive aggressive personality with hysterical features, Dr. A.I. noted that the specific diagnosis had been derived from the Diagnostic and Statistical Manual of Mental Disorders II (DSM-II).  He stated that this diagnosis was described in the DSM-II as a behavioral pattern that is characterized by both passivity and aggressiveness, with such examples as procrastination, intentional inefficiency, or stubbornness.  He stated that the DSM-II further describes personality disorders in general as a group of disorders that is characterized by deeply ingrained maladaptive patterns of behavior that are perceptibly different in quality from psychotic and neurotic symptoms, and as lifelong patterns that are often recognized by the time of adolescence or earlier.  Following a review of the Veteran's social history, Dr. A.I. noted that there was no indication that the Veteran had a lifelong pattern of deeply ingrained maladaptive behavior.  

Dr. A.I. further stated that when an individual has only a personality disorder, there should be no abnormalities presented in the mental status examination in regard to psychotic features.  However, Dr. A.I. noted, the Veteran's May 1970 STRs show that his mental status examination was clearly abnormal since he was noted to have tangential conversation and a very unclear thought process, in addition to certain feelings when he was in closed spaces, and a blunted affect with occasional agitation.  In summary, Dr. A.I. concluded that there was not "a smidgen" of evidence in supporting the May 1970 diagnosis of a personality disorder under DSM-II.  

In addition, Dr. A.I. noted that although the Veteran was rigid in his fears, and reported certain phobias in May 1970, including a feeling that the walls were closing in on him, the treating physician did not consider any phobias or diagnoses in the anxiety realm.  Dr. A.I. emphasized that the symptoms which the May 1970 treating physician failed to consider in his diagnosis were consistent with the finding by the three VA psychiatrists, J.P., J.F., and T.O.A. - discussed above - that the Veteran was misdiagnosed in service and the proper diagnosis should have been schizophrenia, paranoid type.

Dr. A.I. also found a July 1985 social work note particularly important, in which the author documented the Veteran's reports that he had had trouble sleeping since 1969 and that he had been seeing strange shadows and experiencing auditory hallucinations since his military service.  Dr. A.I. considered these reports by the Veteran to be important since they showed that he had problems with visual hallucinations in the form of shadows, as well as auditory hallucinations, either during or immediately after service.

Moreover, Dr. A.I. stated that over the past 10 to 20 years, a significant number of findings have clearly shown the interconnectedness of different psychiatric diagnoses and conditions which were previously considered to be completely different conditions.  He stated that these findings relate to the similar and overlapping pathways in the development and progression of various psychiatric diseases and conditions, including schizophrenia.  He then surveyed several recent articles from medical journals.

Ultimately, Dr. A.I. concluded that it was at least as likely as not that the Veteran's symptoms noted during activity duty were the early signs of onset of paranoid schizophrenia.

The Board has carefully reviewed all of the medical and other evidence of record, and finds that with the addition of the February 2015 report above, the evidence is at least in equipoise as to whether the Veteran's current psychiatric disability is etiologically related to his active service.  In this regard, the Board notes that the February 2015 report is extraordinarily thorough, and contains a strongly reasoned refutation of the Veteran's May 1970 in-service diagnosis of passive aggressive personality disorder with hysterical features, including a discussion of recent medical articles that were not available to the previous VA medical examiners in this case.  Accordingly, service connection for the Veteran's paranoid schizophrenia is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.

Entitlement to service connection for psychiatric disability, diagnosed as paranoid schizophrenia, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


